Ellison, J.
The facts in this case are substantially like those in Swofford Brothers Dry Goods Company against these defendants, decided at this term, and practically the same briefs and arguments are submitted. We deem the case governed by the Swofford case.
It is true that a point is made in this ease that the court’s finding as to the dates of the purchases of the goods are in conflict with the allegations in the petition and affidavit. But that is a matter not affecting the merits of the controversy. It is not such a case as must depend on a certain date. If the fraud was committed, it can not affect the case that the allegation of the petition placed it at a date different from the proof.
We can see no cause for disturbing the judgment and must, therefore, order its affirmance.
All concur.